Citation Nr: 0201163	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  00-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 10, 1990 to 
September 17, 1992; and from April 25, 1995 to January 6, 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
granted entitlement to service connection for sarcoidosis and 
assigned a 30 percent evaluation, effective from January 7, 
1999.  

The veteran and his spouse provided oral testimony at 
hearings before an RO hearing officer in October 2000 and 
before the undersigned Member of the Board sitting at the RO 
in August 2001.  Transcripts of both hearings have been 
associated with the claims file.

In July 2001, the RO received additional medical evidence 
from the veteran; this evidence was not accompanied by a 
statement indicating an intent to waive his right to RO 
review of the evidence.  See 38 C.F.R. § 20.1304 (2001).  
However, the evidence contained in the July 2001 submission 
that is contemporaneous and relevant to the issue at hand is 
also included among the evidence submitted during the 
veteran's August 2001 hearing.  This latter submission is 
accompanied by a signed statement indicating that the veteran 
had waived his right to RO review of the evidence.  Id.  As 
such, the Board finds no basis for further action solely to 
determine whether the veteran intended to waive RO review for 
the evidence received in 2001 and will proceed with the case 
at hand.

In a statement received by the RO in July 2001, the veteran 
indicated that he sought increased ratings for all of his 
service-connected disabilities; the Board notes that, in 
addition to sarcoidosis, service connection is in effect for 
right ankle and right knee disabilities.  Also, during his 
August 2001 hearing, the veteran asserted that service 
connection should be granted for osteoporosis as secondary to 
his service-connected sarcoidosis.  


He further suggested that onset of osteoporosis was related 
to medications prescribed by VA and, as such, appears to have 
raised the issue of entitlement to compensation benefit 
pursuant to the criteria of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).  These issues have been neither procedurally 
prepared nor certified for appellate review.  The Board is 
therefore referring them to the RO for initial consideration 
and appropriate adjudicative action.  See generally Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  The issue for appellate review 
has accordingly been recharacterized.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been notified of the type of evidence needed 
to substantiate his claim.

2.  For the period dated from January 7, 1999 through May 28, 
2001, the veteran's sarcoidosis required a variable but 
essentially low dose and maintenance level of 
corticosteroids.  

3.  For the period beginning on May 29, 2001, the veteran's 
sarcoidosis has been productive of increased pulmonary 
involvement, with a more constant and higher dose of 
corticosteroids prescribed.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for sarcoidosis have not been met for the period from 
January 7, 1999 through May 28, 2001.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6846 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an increased evaluation of 60 percent 
for sarcoidosis on and after May 29, 2001, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6846 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the service medical records discloses the veteran 
was diagnosed with Stage I sarcoidosis in August 1998.

A January 1999 VA radiologic examination report contains an 
impression of sarcoidosis that had progressed from Stage I to 
Stage II, with findings including right peritracheal and 
bilateral hilar adenopathy and a reticular nodular pattern 
predominantly in the mid lung zones, slightly greater in the 
left than the right.  There was no evidence of pleural 
effusion and no abnormalities in terms of the cardiothoracic 
ratio, the pulmonary vasculature, or the osseous structures.  

A February 1999 VA outpatient treatment report indicates that 
the veteran complained of exercise intolerance and joint 
pain.  He was placed on Prednisone at a daily 40 milligram 
dose for one month.  In March 1999, this dosage was reduced 
to 40 milligrams every other day, as he felt "a  lot 
better."  

A May 1999 VA outpatient treatment report reflects that his 
sarcoidosis was "improving."  His dosage of Prednisone was 
reduced to 20 milligrams every other day.  

Also, an assessment of sarcoidosis was noted in a September 
1999 VA treatment record, along with complaints of dyspnea 
and a dry cough.  Medications were not specified, but were 
described as "routine."  VA chest x-rays from the same 
month revealed a right peritracheal lymph node and increased 
markings in both hilar regions typical of sarcoidosis, 
although the examiner also noted that acute inflammatory 
disease could not be ruled out based on a single film.

An October 1999 VA pulmonary function test revealed forced 
expiratory volume in one second (FEV-1) of 85 percent of 
predicted value, a FEV-1/forced vital capacity (FVC) ratio of 
84, and diffusion capacity of carbon monoxide (DLCO) of 83 
percent of predicted value.  The examiner noted that the 
veteran's testing effort was good.  The findings included a 
minimal obstructive lung defect, with airway obstruction 
confirmed by the decrease in flow rate at peak flow and flow 
at 25 percent, 50 percent, and 75 percent of the flow volume 
curve, as well as lung volumes and diffusion capacity within 
normal limits.

During his November 1999 VA general medical examination, the 
veteran reported that he felt "further along now than Stage 
II" of sarcoidosis.  Specific symptoms described by him 
included shortness of breath, a dry cough, nighttime 
wheezing, and more difficulty with walking.  Also, he 
indicated that he was not aware of any current 
anticoagulation therapy, tracheostomy, continuous positive 
airway pressure (CPAP), or oxygen and antimicrobial therapy 
at the present time.  The examination revealed the chest to 
be clear to auscultation, with bilateral breath sounds and 
chest movement, and the examiner also cited to the recent 
pulmonary function tests.  Chest x-rays revealed a right 
peritracheal lymph node and an increased marking in both 
hilar regions, typical of sarcoidosis.  The pertinent 
diagnoses were a history of sarcoidosis, a minimal 
obstructive lung defect, and a history of a right 
peritracheal lymph node.    


Subsequently, in the appealed February 2000 rating decision, 
the RO granted service connection for sarcoidosis on the 
basis evidence of in-service incurrence and assigned a 30 
percent evaluation, effective from January 7, 1999.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran was seen by JC, MD, on several occasions in 2000.  
In June 2000, he reported current shortness of breath and dry 
coughing.  A current 20 milligram dose of Prednisone was 
indicated, although Dr. JC, in rendering assessments, noted a 
prior daily dose of 40 milligrams per day at an unspecified 
time.  The examination revealed the lungs to be clear, and an 
assessment of sarcoidosis, Stage Two by history, was 
rendered.  

Dr. JC further noted that the veteran's disease involved no 
other organs and was unchanged between 1998 and 1999.  
Continued use of Prednisone was recommended.  A chronic cough 
was noted in August 2000, and the lungs were clear upon 
examination.  In September 2000, the veteran reported more 
coughing than normal, shortness of breath, and no pleuritic 
chest pain.  The lungs were clear, and Dr. JC recommended 
tapering the Prednisone dosage down to 10 milligrams every 
other day.

During his October 2000 RO hearing, the veteran stated that 
he was taking 15 milligrams of Methotrexate each week and was 
also using an inhaler.  He reported two puffs on the inhaler 
in the morning and then again in the evening.  Additionally, 
he noted that VA had prescribed Prednisone, but he was unsure 
of his long-term regimen for that medication.  His spouse, 
however, indicated that he was taking between 10 and 20 
milligrams of Prednisone daily.  He claimed that his 
condition had worsened since 1998, with symptoms including 
shortness of breath and clotting in the legs and hands.  
Also, he stated that he was not currently employed, but was 
seeking vocational rehabilitation.  


Chest x-rays taken at Jackson Hospital in Marianna, Florida 
on May 29, 2001 revealed chronic changes consistent with the 
clinical impression of sarcoidosis and abnormal densities in 
the lung that were found to be much more pronounced than in 
2000.  The examiner noted that, depending upon the clinical 
picture, it was possible that sarcoidosis treatment was 
indicated and that there might be a superimposed active 
disease process.  

A private treatment record, dated May 30, 2001, reflects that 
the veteran complained of tension and stiffness in the 
alveoli of his lungs, changes in the color of his skin, 
coughing of blood, and intermittent claudication.  In June 
2001, he was again treated, and reported that he had been 
placed on a daily dose of 40 milligrams for Prednisone on 
account of a recurrence of his pulmonary symptoms, along with 
a weekly 50 milligram dose of Methotrexate and two puffs of 
Pulmicort twice daily.  The examination revealed the lungs to 
be clear, he and was given a referral for physical therapy 
for osteoporosis.  

During his August 2001 VA Travel Board hearing, the veteran 
asserted that his sarcoidosis had increased in severity 
subsequent to his October 2000 RO hearing.  Specific symptoms 
were reported to include more difficulty with breathing and 
walking, and a cough that was triggered by certain 
fragrances.  The veteran reported a current medical regimen 
of 40 milligrams of Prednisone per day, 15 milligrams of 
Methotrexate per week, and the use of a Pulmicort inhaler.  
He stated that he was still participating in Chapter 31 
classes and had not worked since October 1999, when he had 
been employed as a cashier.  


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  For example, the Board may assign a 
zero percent evaluation for an initial period of time and, 
then, a 10 percent evaluation for a subsequent period of time 
during the pendency of the appeal if there is evidence to 
support a significant increase in symptomatology during the 
pendency of the appeal.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The RO has evaluated the veteran's sarcoidosis at the 30 
percent rate under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  Under this section, a 30 percent 
evaluation is warranted in cases of pulmonary involvement, 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
evaluation is in order in cases of pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 100 percent evaluation is for assignment in 
cases of cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to assist

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO afforded the veteran a comprehensive VA examination in 
November 1999.  Additionally, the veteran recently 
supplemented the record with more recent medical evidence and 
has not indicated the existence of further medical evidence 
that is not presently contained in the claims file.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103.  The RO informed him of the need for such evidence in 
its May 2000 Statement of the Case, which also contains a 
full recitation of the criteria of Diagnostic Code 6846.  He 
was similarly notified of the type of evidence needed to 
support his claim in the November 2000 Supplemental Statement 
of the Case.

To date, the RO has not provided the veteran with the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

However, given that the actions by the RO reflect fundamental 
compliance with these provisions, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).


Initial Increased Evaluation for Sarcoidosis

The evidence of record dated prior to May 29, 2001 reflects 
that the veteran's sarcoidosis required what would best be 
described as a "maintenance" level of medication.  The 
prescribed dosage of Prednisone varied considerably during 
this period; the veteran was placed on a daily 40 milligram 
dose for one month beginning in February 1999, but this 
dosage was gradually reduced.  By September 2000, the veteran 
was taking only 10 milligrams on alternate days.  
Additionally, pulmonary function testing in October 1999 
revealed only a minimal obstructive lung component, and 
symptoms prior to May 29, 2001 consisted largely of a dry 
cough and shortness of breath.  This evidence closely 
correlates to the criteria for a 30 percent evaluation under 
Diagnostic Code 6846, and the Board therefore finds no basis 
for an increased evaluation for the period from January 7, 
1999, date of the grant of service connection, through May 
28, 2001.

As this appeal stems from an initial grant of service 
connection and is included in the category of increased 
rating cases addressed in Fenderson, the Board may consider 
the applicability of "staged" ratings.  Indeed, the Board 
finds that the medical evidence dated since May 29, 2001, 
shows a significant increase in symptomatology and medication 
dosage.  

First, the veteran's May 2001 chest x-rays revealed a 
pronounced increase in the abnormal densities in the 
veteran's lungs, and, while the examiner suggested the 
possibility of a superimposed disease process, such a disease 
was not specified.  
Therefore, the Board will treat this x-ray finding as a 
symptom of the veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected disorder from those of a service-connected 
disability, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability).  

Second, the Board observes that private treatment records 
from May and June of 2001 indicate that the veteran reported 
increased symptomatology, including coughing up blood and 
changes in the color of his skin.  

Third, and perhaps most significantly, the veteran reported 
during his June 2001 consultation that his current medical 
regimen included 40 milligrams of Prednisone daily, 50 
milligrams of Methotrexate weekly, and two puffs of Pulmicort 
twice daily.  This regimen represents a marked increase from 
the dosages indicated prior to May 29, 2001.  The Board also 
notes that, during his August 2001 hearing, he testified that 
he was continuing on 40 milligrams of Prednisone daily, 
although his dosage of Methotrexate had apparently been 
reduced to 15 milligrams weekly.

While the veteran's treatment providers have not specifically 
described his current medication regimen as being of either a 
"therapeutic" or "maintenance" level, the Board 
nevertheless finds that he is now being prescribed a high 
dose of corticosteroids for control of his sarcoidosis.  
Given this and the increased pulmonary involvement shown on 
the May 29, 2001 chest x-rays, and in view of Fenderson, it 
is the conclusion of the Board that the criteria for a 60 
percent evaluation under Diagnostic Code 6846 have been met 
for the period of time beginning on that same date.  

The Board nevertheless observes that there is no evidence of 
cor pulmonale; congestive heart failure; or progressive 
pulmonary disease productive of fever, night sweats, and 
weight loss.  As such, the criteria for a 100 percent 
evaluation under Diagnostic Code 6846 have not been met, and 
there is no basis for an evaluation in excess of 60 percent 
on and after May 29, 2001.     

In summary, the preponderance of the evidence is against the 
veteran's claim insofar as it concerns an initial evaluation 
in excess of 30 percent for sarcoidosis for the period from 
January 7, 1999 through May 28, 2001, and the provisions of 
38 U.S.C.A. § 5107(b) are therefore not applicable to that 
particular determination.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (2000).  However, the evidence supports a 60 
percent evaluation, though not more, for sarcoidosis for the 
period of time beginning on May 29, 2001.  To that extent, 
the appeal is granted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for sarcoidosis for the period from January 7, 1999 until May 
28, 2001, is denied.

Entitlement to an increased evaluation of 60 percent for 
sarcoidosis on and after May 29, 2001, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

